 



EXHIBIT 10.3

FIRST AMENDMENT OF
SUPPLEMENTAL DEFERRED COMPENSATION AGREEMENT

          This First Amendment of the Supplemental Deferred Compensation
Agreement is made and entered into effective August 1, 2006 by and between
Manufacturers and Traders Trust Company (hereinafter referred to as the
“Company” and Atwood Collins III, an individual residing at 100 Harborview
Drive, #901, Baltimore, Maryland 21230 (hereinafter referred to as “Executive”).

          WHEREAS, the parties hereto entered into that certain Supplemental
Deferred Compensation Agreement dated July 17, 1989 (the “Agreement”); and

          WHEREAS, the parties wish to amend the Agreement to clarify and
reflect the mutual understanding and intentions of the parties with respect to
the Agreement and to comply with the requirements of the Internal Revenue Code
as amended by the American Jobs Creation Act of 2004;

     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereto agree to amend the Agreement as
follows:



  1.   Definitions. Except as expressly stated otherwise herein, capitalized
terms in this First Amendment shall have the meanings given to them in the
Agreement.     2.   Amendments.

(a) Section 1.1 of the Agreement shall be amended by deleting the words “First
Empire State Retirement Plan and by substituting therefor “M&T Bank Corporation
Pension Plan”.

(b) Section 1.3 of the Agreement shall be amended by deleting it in its entirety
and by substituting a new Section 1.3 to read as follows:



  1.3   “Average Annual Compensation” and “Compensation” shall have the same
meanings accorded to such words under the provisions of the Retirement Plan as
in effect on December 31, 2005 and without regard to the dollar amount of annual
compensation limitation under Section 401(a)(17) of the Code, as in effect and
adjusted from time to time under such section.

(c) Section 1 shall be amended by adding at the end thereof new subsections 1.8,
1.9, 1.10, 1.11, 1.12 and 1.13 to read as follows:



  1.8   “Code” shall mean the Internal Revenue Code of 1986, as amended.     1.9
  “Separation from Service” shall mean Executive’s separation from service
(within the meaning of Section 409A of the Code) with the Company and all
entities which would be considered a single employer with the Company under
Section 414(b) and (c) of the Code.

 



--------------------------------------------------------------------------------



 



  1.10   “Surviving Spouse’s Benefit Commencement Date” shall mean the date on
which the Surviving Spouse’s Supplemental Death Benefit becomes payable under
this Agreement.     1.11   “Surviving Spouse” shall mean the spouse (as defined
and interpreted under the Retirement Plan to whom the Executive was married for
at least 12 months at the time of the Executive’s death.     1.12  
“Supplemental Death Benefit” shall mean an annual annuity payable over the
lifetime of a Surviving Spouse upon the death of the Executive prior to
Executive’s commencement of his Benefit under this Agreement as provided in
Sections 3.4 and 3.5 of this Agreement.     1.13   “Earliest Retirement Age”
shall mean (a) age 65, if the Executive is credited with less than 10 years of
Vesting Service under the Retirement Plan or (b) age 55, if the Executive is
credited with at least 10 years of Vesting Service under the Retirement Plan.

(d) Section 2.1 shall be amended by deleting the words “termination of
employment” in each place those words appear and by substituting the term
“Separation from Service”.



  (e)   Section 2.2 shall be amended by deleting the words “termination of
employment” in each place those words appear and by substituting the term
“Separation from Service”.     (f)   Section 2.3 shall be amended by deleting
the words “termination of employment” and by substituting the term “Separation
from Service”.     (g)   Section 3 of the Agreement shall be amended by deleting
it in its entirety and by substituting a new Section 3 to read as follows:    
3.   METHODS OF PAYMENT



  3.1   Payment Elections.



  (a)   Not later than December 31, 2006, the Executive, in lieu of receiving
his supplemental retirement benefit in the form of a single life annuity, may
make an election as to the form of payment of his benefit under (b) below. The
election made under this Section 3.1 shall be made in the manner prescribed by
the Company.     (b)   The Executive may elect to have his benefit paid as
either (i) a Five-, Ten- or Fifteen-Year Certain Life Annuity or (ii) a Joint
and Survivor Annuity. In the event of an election under this paragraph (b) the
monthly amount of the benefit payable shall be reduced and adjusted in the same
manner as optional forms of benefit under the Retirement Plan. In the event the
Executive elects an optional form of benefit pursuant to this

2



--------------------------------------------------------------------------------



 



      paragraph (b), which provides for a survivor benefit, such benefit shall
be payable under the agreement to the beneficiary designated by the Executive.  
  (c)   Subject to Sections 3.2 and 3.3 hereof, the Executive’s elections under
this Section 3.1 shall be irrevocable and may not be changed, except that, if
the Executive elects an annuity form of payment, then prior to his termination
of employment date, the Executive may revoke his annuity election and make a new
election for a different actuarially equivalent (as defined in the Retirement
Plan) annuity.



  3.2   Mandatory Delay in Benefit Payments. Notwithstanding Section 3.1 hereof,
to the extent required by Section 409A of the Code, the Company shall delay
payment to the Executive of any benefit provided under this Agreement if the
Executive is a “specified employee” (as defined below) until the earlier of
(a) the date that is six months after the date of any termination of employment
or other event that constitutes the Executive’s Separation from Service, or
(b) the date of the Executive’s death. The aggregate amount of payments
otherwise payable during this delay period (plus interest thereon at the
Applicable Federal Rate, provided that such interest does not cause this
Agreement to violate Section 409A of the Code) shall be payable to the Executive
as soon as practicable after the expiration of the delay period. For purposes of
this Section 3.2, the term “specified employee” shall have the same meaning as
under Section 409A of the Code.     3.3   Discretionary Delay in Payments.
Notwithstanding Section 3.1 hereof, the Company may delay payment of any benefit
provided under this Agreement by reason of any event(s) or condition(s)
permitted under Section 409A of the Code, including without limitation, delays
relating to (a) nondeductible compensation payments under Section 162(m) of the
Code; (b) violations of loan agreements; and (c) violations of federal
securities law or other applicable laws.     3.4   Pre-2007 Commencement of
Supplemental Death Benefit. If the Surviving Spouse begins to receive
pre-retirement survivor benefits under the Retirement Plan prior to January 1,
2007, the Surviving Spouse shall be paid under this Agreement a Supplemental
Death Benefit hereunder beginning on the date on which the Surviving Spouse
begins receiving pension or pre-retirement survivor benefits under the
Retirement Plan, and the form of the payment of the Supplemental Death Benefit
hereunder shall be in the same form of payment as the Surviving Spouse’s 50%
pre-retirement survivor benefit under the Retirement Plan.     3.5   Post-2006
Commencement of Supplemental Death Benefit. A Supplemental Death Benefit shall
be payable under this Agreement to the Surviving Spouse as follows:



  (a)   If a Surviving Spouse does not begin to receive pre-retirement survivor
benefits under the Retirement Plan before January 1, 2007, the Benefit
Commencement Date of the Surviving Spouse’s Benefit shall be the later of the
date (i) on which the Executive attains Earliest Retirement Age (or

3



--------------------------------------------------------------------------------



 



      would have attained Earliest Retirement Age assuming that the Executive
terminated employment on the date of his death and survived until such age) or
(ii) of the Executive’s death.     (b)   The Supplemental Death Benefit payable
under this Section 3.5 shall be paid or begin to be paid on the Surviving
Spouse’s Benefit Commencement Date or as soon as practicable thereafter, but
later than the later of (i) December 31 of the calendar year in which the
Benefit Commencement Date occurs, or (ii) the 15th day of the third calendar
month following the Benefit Commencement Date.     (c)   The form of payment
under this Section 3.5 shall be the same form of payment as the Surviving
Spouse’s 50% pre-retirement survivor benefit under the Retirement Plan.



  (h)   Section 4.2 of the Agreement shall be amended by inserting prior to the
word “Board” the following words “Compensation Committee of the”.     (i)  
Amend Section 4 of the Agreement by adding a new Section 4.7 to read as follows:

4.7 Compliance with Section 409A of the Code. This Agreement is intended to
comply with the requirements of Section 409A of the Code, and shall be
administered and interpreted in accordance with its requirements. If any
provision of the Agreement conflicts with the requirements of Section 409A of
the Code, the requirements of Section 409A shall supersede any such provisions.



  4.   In all other respect the provisions of the Agreement shall remain
unchanged.

     IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of
the day and year first written above.

                  MANUFACTURERS AND TRADERS TRUST COMPANY  
 
           
 
  By:   /s/ Jeffrey A. Long    
 
     

--------------------------------------------------------------------------------

     
 
      Jeffrey A. Long, Group Vice President    
 
           
 
      /s/ Atwood Collins III    
 
     

--------------------------------------------------------------------------------

     
 
      Atwood Collins III    

4